Citation Nr: 0330899	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a migraine 
headache disorder.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from June 1974 to 
May 1976, and from March 1978 to September 1982.  This case 
comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (RO). 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's 
adjudication process which impact on the issues currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence she must 
provide, and what specific part VA will attempt to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO attempted to provide this notice in letters dated in 
November 2001.  This notice was provided in accordance with 
the provisions of 38 C.F.R. § 3.159(b)(1) (2003) and limited 
the veteran's time for response to 60 days.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims were 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  See 38 U.S.C.A. § 5103(A).  
Although migraines were not diagnosed in service, the 
veteran's service medical records indicate complaints of 
headaches.  However, a VA examination to include an opinion 
whether there is a nexus between the claimed migraine 
headache disorders and headaches experienced in service has 
not been provided to the veteran.  

Finally, although the veteran was afforded a VA audiological 
examination in January 2002, the Board does not find this 
examination to be adequate for appellate purposes, as her 
claims file was not made available to the examiner.  In West 
v. Brown, 7 Vet. App. 70, 78 (1994), the United States Court 
of Appeals for Veterans Claims clearly indicated that the 
necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board therefore concludes that an 
additional VA examination is needed to provide an accurate 
picture of the veteran's service-connected left ear hearing 
loss.  38 C.F.R. §§ 3.326, 3.327 (2003).

Accordingly, this case is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) must be fully complied with 
and satisfied, to include full 
compliance with the decisions in 
Quartuccio, PVA, and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The veteran should be afforded a VA 
neurologic examination to determine the 
etiology of any migraine disorder found.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study.  Following a review 
of the service and postservice medical 
records, the examiner should state 
whether it is at least as likely as not 
that any diagnosed migraine disorder is 
related to the veteran's active duty 
service.  The examiner should also state 
whether it is at least as likely as not 
that any diagnosed migraine disorder is 
due to or aggravated by any service-
connected disorder.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

3.  The veteran should be afforded a VA 
audiologic examination to determine the 
severity of her service-connected left 
ear hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with PVA.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


